Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention drawn to a formwork system and the species of plug insert in the reply filed on August 13, 2021 is acknowledged.

Drawings
1)	The drawings are objected to under 37 CFR § 1.84(u)(1) because the drawing views are not appropriately presented. Each and every Figure of the drawings appears to set forth multiple drawing views. As per 37 CFR § 1.84(u)(1):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG."

2)	The drawings are objected to under 37 CFR § 1.84(h)(1), 37 CFR § 1.84(h)(3) and 37 CFR § 1.84(h)(5) because the drawing views are not appropriately bracketed, identified and/or separated. Each and every Figure of the drawings appears to set forth multiple drawing views; Each and every Figure of the drawings appears to set forth multiple sectional views; Each and every Figure of the drawings appears to set forth multiple modified views. As per 37 CFR § 1.84(h)(1):
Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.

As per 37 CFR § 1.84(h)(3):
The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the 

As per 37 CFR § 1.84(h)(5):
 Modified forms of construction must be shown in separate views.

3)	The drawings are objected to under 37 CFR § 1.84(i)(1) because the drawing Figures present views that are placed within the outline of another view. As per 37 CFR § 1.84(i)(1):
One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position.

4)	The drawings are objected to under 37 CFR § 1.84(q) because the drawing Figures present views having lead lines with multiple reference characters and/or that are not directed to any particular view. As per 37 CFR § 1.84(q):
Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.

5)	The drawings are objected to under 37 CFR § 1.84(p)(4) because the drawing views present a number of views having more than one reference character with lead line directed to a single parts of the invention. As per 37 CFR § 1.84(p)(4):


6)	The drawings are objected to under 37 CFR § 1.84(r) because the drawing Figures present views having lead lines with arrows and/or arrows are not directed to any particular view. As per 37 CFR § 1.84(r):
Arrows may be used at the ends of the lines, provided that their meaning is clear, as follows:
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points;
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or
(3) To show the direction of movement.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to how the filler assembly is laterally adjustable, (claim 1). 
The specification does not appear clear and complete as to how an inner rail of the filler assembly is laterally adjustable, (claim 2).

The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “straight lumber”, (claim 4).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2-4 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “each formwork panel having a standard panel width” as recited within line 2 of claim 1. It is not clear as to what is being defined by “a standard panel width”.
The language of claim 1, (and claims 2-4 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the laterally adjustable filler assembly, the one or more formwork panels are configured to be coupled together” as recited within lines 5-6 of claim 1. It is not clear as to what the one or more formwork panels are configured to be coupled. Further, it is not clear as to what is meant to be defined by “wherein “the laterally adjustable filler assembly”.

The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a laterally adjustable inner rail” as recited within line 2 of claim 2. The specification does not appear clear and complete as to how an inner rail of the filler assembly is laterally adjustable.
The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the laterally adjustable filler assembly comprises two filler side rails and radius cut lumber” as recited within lines 1-2 of claim 3. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “radius cut lumber”.
The language of claim 4 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the laterally adjustable filler assembly comprises two filler side rails and straight lumber” as recited within lines 1-2 of claim 4. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “radius cut lumber”, (claim 3). The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “straight lumber”.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference WO 2006/135223 to Capetillo Ponce, (Ponce).   Ponce discloses, Figs. 1-5 for example, a formwork system, comprising:
one or more formwork panels 21 or 25, each formwork panel having a standard panel width; and
a laterally adjustable filler assembly 21,
wherein the laterally adjustable filler assembly, the one or more formwork panels are configured to be coupled together to form a formwork assembly of the formwork system.
2. The laterally adjustable filler assembly comprises two filler side rails 2, 2 and a laterally adjustable inner rail 9.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 9309950 to Maier G Paschal Werk, (Paschal).   Paschal discloses, Figs. 1-3 for example, a formwork system, comprising:

a laterally adjustable filler assembly (any one of panels 1/2/3),
wherein the laterally adjustable filler assembly, the one or more formwork panels are configured to be coupled together, (Figs. 1-3), to form a formwork assembly of the formwork system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over reference DE 9309950 to Maier G Paschal Werk, (Paschal).   Paschal discloses the formwork 3 can be made of wood, (paragraph [0036] of translation – line 292). Thus, if not fully disclosed by Paschal it would have been obvious to form the panel of the adjustable filler assembly, (any one of panels 1/2/3), of wood to provide the appropriate formwork surface. The resulting adjustable filler assembly of Paschal would have two filler side rails 2, 2 and radius cut lumber 3.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 2006/135223 to Capetillo Ponce, (Ponce) in view of reference DE 9309950 to Maier G Paschal Werk, (Paschal). 
Paschal discloses a formwork 3 can be made of wood, (paragraph [0036] of translation – line 292). Therefore, to have formed the panel of the Ponce adjustable filler assembly 21 of wood so as to provide the appropriate formwork surface, would have been obvious to one having ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                             





















MS
September 20 2021